                      UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

MARVIN E. OWENS,                    :
                                    :
     Plaintiff,                     :
                                    :
     v.                             :    CASE NO.    3:17cv657(RNC)
                                    :
CAPTAIN FITZGERALD,                 :
                                    :
     Defendant.                     :

                              ORDER AND NOTICE

     The court's docket reflects various filings by the parties

regarding the pro se plaintiff's interrogatories.               These filings

include:    Plaintiff's     Objection    to    Defendant's        Interrogatory

Responses     (doc.   #69);      Defendant's   Response    to      Plaintiff's

Objection   to    Defendant's     Interrogatory   Responses        (doc.   #70);

Plaintiff's      Response   to   Defendant's    Response     to    Plaintiff's

Objection   to    Defendant's     Interrogatory   Responses        (doc.   #72);

Defendant's Objection to Interrogatories (doc. #77); Plaintiff's

Objection to Defendant's Responses and Objections to Plaintiff's

Request for Discovery (doc. #79); and Plaintiff's Objection and

Response to Defendant's Objection to Plaintiff's Interrogatories

(doc. #81).

     As a preliminary matter, it is not clear what interrogatories

are at issue.     The court previously denied the plaintiff's request

to serve additional interrogatories beyond the limit of 25 set

forth in Rule 33.      (Doc. #65.)      Defendant indicates that he has
already responded to this number      and that the plaintiff   has

impermissibly propounded additional interrogatories.      See doc.

#70, 77.

     Second, requests for relief must be made by way of a motion,

such as a motion to compel pursuant to Fed. R. Civ. P. 37 or a

motion for protective order pursuant to Fed. R. Civ. P. 26.     "A

request for a court order must be made by motion."     See Fed. R.

Civ. P. 7(b).   Filings titled as "Objections" containing requests

for relief, as was done here, do not comply with the required

procedure.    A party opposing a motion may file an opposition to

the motion and the party who filed the motion may then file a

reply.     The Federal Rules of Civil Procedure do not permit an

endless cycle of responses and objections.

     Third, motions to compel must comply with rule 37 of the

Federal and Local Rules of Civil Procedure and include, among other

things, a copy of the discovery requests in dispute and the

opposing party's response/objection to the request that is at

issue.   See D. Conn L. Civ. P. 37.

     The court will take no action as to these filings.        Any

renewed request for a court order must be made by way of an

appropriate motion that complies with the relevant rule of civil

procedure.




                                 2
     The court strongly encourages the parties to meet and confer

pursuant to D. Conn. L. R. Civ. 37 to resolve any further discovery

disputes that may arise without judicial intervention.

     SO ORDERED at Hartford, Connecticut this 26th day of June,

2019.


                              ___________/s/________________
                              Donna F. Martinez
                              United States Magistrate Judge




                                3
